EXHIBIT 12.1 Ratio of Earnings to Fixed Charges Three Months Ended Year Ended December 31, March 31, 2003 2004 2005 2006 2007 2008 (Dollars in Thousands) Income (Loss) from Continuing Operations $ 2,661 $ (4,364 ) $ 3,468 $ 3,020 $ 2,922 $ (4,078 ) Plus: Income Taxes 1,753 (2,476 ) 2,248 2,313 2,343 1,726 Fixed Charges 5,494 4,761 10,841 17,340 18,753 5,218 Earnings Available for Fixed Charges 9,908 (2,079 ) 16,557 22,673 24,018 2,866 Fixed Charges: Interest Expense 5,225 4,454 10,438 16,934 18,331 5,054 Estimate Portion of Rental Expense Equivalent to Interest 269 307 403 406 422 164 Total Fixed Charges 5,494 4,761 10,841 17,340 18,753 5,218 Ratio of Earnings to Fixed Charges 1.8 -0.4 1.5 1.3 1.3 0.5 Calculation of Rental Expense Equivalent to Interest Rental Expense 806 921 1,209 1,217 1,265 491 Estimated % Equivalent to Interest 33.3 % 33.3 % 33.3 % 33.3 % 33.3 % 33.3 % Estimate Portion of Rental Expense Equivalent to Interest 269 307 403 406 422 164
